
	
		II
		Calendar No. 365
		111th CONGRESS
		2d Session
		S. 373
		[Report No. 111–180]
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2009
			Mr. Nelson of Florida
			 (for himself and Mr. Levin) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			May 5, 2010
			Reported by Mrs. Boxer,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend title 18, United States Code, to include
		  constrictor snakes of the species Python genera as an injurious
		  animal.
	
	
		1.Importation or shipment of
			 injurious speciesSection
			 42(a)(1) of title 18, United States Code, is amended in the first sentence by
			 inserting ; of the constrictor snake of the species Python
			 genera after polymorpha.
		
	
		1.Importation or shipment of
			 injurious speciesSection
			 42(a)(1) of title 18, United States Code, is amended in the first sentence by
			 inserting ; of any existing or subsequently discovered member of the
			 species Python molurus (including Python bivittatus (also known as
			 Python molurus bivittatus)), Broghammerus reticulatus (also
			 known as Python reticulatus), Python sebae, Python natalensis
			 (also known as Python sebae natalensis), Boa constrictor,
			 Eunectes notaeus, Eunectes deschauenseei, Eunectes murinus, or Eunectes
			 beniensis after polymorpha.
		
	
		May 5, 2010
		Reported with an amendment
	
